DETAILED ACTION
1.	Claims 1-20 of application 17/397,948, filed on 9-August-2021, are presented for examination.  The IDS received on the same date has been considered.  The present application is a CON of application 16/035,662, filed on 15-July-2018, now USP 11,084,709.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, for consistency purposes, the continuation information should be updated to reflect the current patent status of parent application 16/035,662, which is now USP 11,084,709.  Appropriate correction is optional, but nevertheless requested.

Double Patenting Rejections
3.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.2	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-12 and 16 of USP 11,084,709 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘709 patent are directed to a system for automatically fueling a vehicle. Furthermore, the features of claims 1-20 of the present invention are primarily directed to the corresponding features in claims 1-4, 11-12 and 16 of the ‘709 patent.  See the following comparison:
Present claim 1: determining, by a fueling control device of the vehicle, whether the vehicle needs to be filled with fuel [‘709:claim 1 (judging, by a fueling control device of the vehicle, whether the vehicle needs to be filled with fuel)]; 
obtaining, by the fueling control device of the vehicle, driving route information and vehicle status information of the vehicle in response to determining that the vehicle needs to be filled with fuel [‘709:1 (obtaining driving route information and vehicle status information of the vehicle in the case of determining that the vehicle needs to be filled with fuel)], wherein obtaining the vehicle status information of the vehicle comprises obtaining information from an on-board network of the vehicle, and wherein the vehicle status information comprises at least information about average fuel consumption of the vehicle per 100 kilometers, current weight of the vehicle, and filled fuel amount of the vehicle [‘709:4 (obtaining the vehicle status information from an On-board network, wherein the vehicle status information at least comprises: information of average fuel consumption per 100 kilometers, current weight and filled fuel amount of the vehicle)]; 
determining, by the fueling control device of the vehicle, fuel amount to be filled [‘709:4 (determining the fuel amount to be filled comprises: determining a length of the driving route)], comprising: 
determining a length of the driving route [‘709:4 (determining a length of the
driving route)], 
determining a required fuel amount according to a function relationship among 
the average fuel consumption of the vehicle per 100 kilometers, the current weight of the vehicle and the length of the driving route [‘709:4 (determining the required fuel amount according to a function relationship among the average fuel consumption per 100 kilometers of the vehicle, the current weight of the vehicle and the length of the driving route)], and 
determining the fuel amount to be filled according to the determined required fuel 
amount and the filled fuel amount of the vehicle [‘709:4 (determining the fuel amount to be filled according to the determined required fuel amount and the filled fuel amount of the vehicle)]; 
determining, by the fueling control device of the vehicle, actual fuel consumption after each fueling of the vehicle in a preset update cycle [‘709:11 (determining actual fuel consumption after each fueling in a preset update cycle)]; 
comparing, by the fueling control device of the vehicle, the required fuel amount determined each update cycle with the actual fuel consumption [‘709:11 (comparing the required fuel amount determined each time with the actual fuel consumption)]; and 
updating, by the fueling control device of the vehicle, the function relationship for determining the required fuel amount according to a comparison result [‘709:11 (updating the function relationship for determining the required fuel amount according to a comparison result)]. 
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1, 8 and 15 of the present invention, and claims 1-4, 11-12 and 16 of the ‘709 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘709 patent, and the specifications of both the present invention and the ‘709 patent support the identical critical features noted above.  

Allowed Claims
4.1	The following is an Examiner's Statement of Reasons for the indication of allowable
subject matter. The present application is directed to a non-obvious improvement over USP
Publication 2017/0316635 (the US equivalent of CN 105894669), which discloses at least a
method, apparatus, and system for automatic refueling of a driverless vehicle. A specific
implementation of the method includes: sending refueling request information when a fuel
amount is lower than a preset value and a refueling condition is satisfied; receiving preselected
gas station information corresponding to the refueling request information; determining, from the
preselected gas station information, destination gas station information and driving route
information of a destination gas station; sending refueling request information after arriving at
the destination gas station based on the driving route information of the destination gas station;
turning off an engine and/or an electric motor after receiving refueling permission information
corresponding to the refueling request information, opening a fuel tank cap, and sending
refueling confirmation information; and closing the fuel tank cap after receiving refueling
completion information. This implementation improves the refueling efficiency.

4.2	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 8 and 15 for automatically fueling a vehicle, specifically including: 
(Claim 8)  “a memory; 
a processor; and 
a transceiver, wherein: 
the memory is configured to store at least one machine executable instruction; 
the processor is configured to execute the at least one machine executable instruction stored in the memory to: 
determine whether the vehicle needs to be filled with fuel; 
26153049972.3U.S. Patent ApplicationAttorney Docket No.: 135680-8028.US01obtain driving route information and vehicle status information of the vehicle in 
response to determining that the vehicle needs to be filled with fuel, wherein obtaining the vehicle status information of the vehicle comprises obtaining information from an on- board network of the vehicle, and wherein the vehicle status information comprises at least information about average fuel consumption of the vehicle per 100 kilometers, current weight of the vehicle, and filled fuel amount of the vehicle; 
determine fuel amount to be filled, comprising: 
determine a length of the driving route, 
determine a required fuel amount according to a function relationship 
among the average fuel consumption of the vehicle per 100 kilometers, the current weight of the vehicle and the length of the driving route, and 
determine the fuel amount to be filled according to the determined 
required fuel amount and the filled fuel amount of the vehicle; 
determine actual fuel consumption after each fueling of the vehicle in a preset 
update cycle; 
compare the required fuel amount determined each update cycle with the actual 
fuel consumption; and 
update the function relationship for determining the required fuel amount 
according to a comparison result, 
wherein the transceiver is configured to receive and send information according to invoking by the processor, and wherein the device is located in the vehicle.”

4.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner notes, that each of the independent claims of the present invention (1, 8 and 15) include the features of claims 4 and 11 of the ‘709 patent, each of which were indicated as being allowable throughout the examination of the ‘709 patent.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-6, 9-14 and 16-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 8 and 15.

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661